DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2022 has been entered.
Allowable Subject Matter
Claims 1-22 are allowed. Considering claim 1, the prior art does not teach an acoustic wave device comprising: a piezoelectric material; a second material disposed on the piezoelectric material and having a temperature coefficient of frequency of a sign opposite a sign of a temperature coefficient of frequency of the piezoelectric material, the second material including one or more of 
    PNG
    media_image1.png
    150
    590
    media_image1.png
    Greyscale

in combination with the rest of the applicant’s claimed limitations.
Considering claim 4, the prior art does not teach an acoustic wave device comprising: a piezoelectric material; a second material disposed on the piezoelectric material and having a temperature coefficient of frequency of a sign opposite a sign of a temperature coefficient of frequency of the piezoelectric material, the second material including one or more 
    PNG
    media_image2.png
    79
    596
    media_image2.png
    Greyscale

in combination with the rest of the applicant’s claimed limitations.
Considering claim 10, the prior art does not teach the applicant’s claimed limitations for the reasons cited in the previous office action.
Considering claim 21, the prior art does not teach an acoustic wave device comprising: a second material disposed on the piezoelectric material and having a temperature coefficient of frequency of a sign opposite a sign of a temperature coefficient of frequency of the piezoelectric material, the second material including one or more of 
    PNG
    media_image3.png
    61
    586
    media_image3.png
    Greyscale

in combination with the rest of the applicant’s claimed limitations.
Considering claim 22, the prior art does not teach an acoustic wave device comprising: a second material disposed on the piezoelectric material and having a temperature coefficient of frequency of a sign opposite a sign of a temperature coefficient of frequency of the piezoelectric material, the second material including one 
    PNG
    media_image4.png
    51
    571
    media_image4.png
    Greyscale

in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837